DETAILED ACTION
Allowable Subject Matter

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 2, 4-6, 8, and 9 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a terminal apparatus comprising: an image capture device configured to capture an image of a front view as seen from a user, the front view including a pointer; one or more memories; and one or more processors communicatively connected to the one or more memories and configured to execute instructions to: synthesize an image of the pointer captured by the image capture device with an image of a virtual or real space, to display the synthesized image on a display device; determine whether the pointer in the space displayed on the display device at a first time point satisfies an initial condition; store reference size information relating to a size of the pointer in association with a reference distance in the one or more memories, with the size of the pointer being as in a case in which it is determined that the initial condition is satisfied; and compare a size of the pointer in the space at a second time point after the initial condition is satisfied with the size indicated by the reference size information, to determine whether the pointer is at a position that is closer than a point at the reference distance associated with the reference size information as viewed from the user, or whether it is at a position farther than the point at the reference distance as viewed from the user, wherein: the one or more processors are configured to display on the display device an object to be manipulated by the pointer in the space, and the one or more processors are configured to determine that the pointer has touched the object to be manipulated when part or all of the pointer at the second time point overlaps the object to be manipulated and when a difference between the size of the pointer and the size indicated by the reference size information is within a predetermined range.
Claims 2, 4, 5, and 8-9 are allowed as being dependent upon aforementioned independent claim 1,
Independent claim 6 is allowed since the claim recites a method for controlling a terminal apparatus comprising one or more processors, one or more memories, and an image capture device that captures an image of a front view as seen from a user, the front view including a pointer, the method comprising: synthesizing an image of the pointer captured by the image capture device with an image of a virtual or real space and display the synthesized image on a display device; determining whether the pointer in the space displayed on the display device at a first time point satisfies an initial condition; storing reference size information relating to a size of the pointer in association with a reference distance in the one or more memories, with the size of the pointer being as in a case in which it is determined that the initial condition is satisfied; and comparing a size of the pointer in the space at a second time point after the initial condition is satisfied with the size indicated by the reference size information, to determine whether the pointer is at a position that is closer than a point at the reference distance associated with the reference size information as viewed from the user, or is whether it is at a position farther than the point at the reference distance as viewed from the user, wherein: the method further includes displaying on the display device an object to be manipulated by the pointer in the space, and determining that the pointer has touched the object to be manipulated when part or all of the pointer at the second time point overlaps the object to be manipulated and when a difference between the size of the pointer and the size indicated by the reference size information is within a predetermined range.
None of the prior art of record, alone or in combination, discloses or suggests all of the limitations of the independent claim as well as that the one or more processors are configured to display on the display device an object to be manipulated by the pointer in the space, and the one or more processors are configured to determine that the pointer has touched the object to be manipulated when part or all of the pointer at the second time point overlaps the object to be manipulated and when a difference between the size of the pointer and the size indicated by the reference size information is within a predetermined range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694